

113 HR 3840 IH: To establish the Office of Net Assessment within the Department of Defense.
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3840IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Mr. Thornberry introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish the Office of Net Assessment within the Department of Defense.1.Office of Net Assessment(a)PolicyIt is the policy of the United States to maintain an independent organization within the Department of Defense to develop and coordinate net assessments of the standing, trends, and future prospects of the military capabilities and potential of the United States in comparison with the military capabilities and potential of other countries or groups of countries so as to identify emerging or future threats or opportunities for the United States.(b)Establishment(1)In generalChapter 4 of title 10, United States Code, is amended by adding at the end the following new section:145.Office of Net Assessment(a)In generalThere is in the Office of the Secretary of Defense an office known as the Office of Net Assessment.(b)Head(1)The head of the Office of Net Assessment shall be appointed by the Secretary of Defense. The head shall be a member of the Senior Executive Service.(2)The head of the Office of Net Assessment may communicate views on matters within the responsibility of the head directly to the Secretary without obtaining the approval or concurrence of any other official within the Department of Defense.(3)The head of the Office of Net Assessment shall report directly to the Secretary. The Secretary may not delegate the authority under this paragraph.(c)ResponsibilitiesThe Office of Net Assessment shall develop and coordinate net assessments with respect to the standing, trends, and future prospects of the military capabilities and potential of the United States in comparison with the military capabilities and potential of other countries or groups of countries to identify emerging or future threats or opportunities for the United States.(d)BudgetIn the budget materials submitted to the President by the Secretary of Defense in connection with the submittal to Congress, pursuant to section 1105 of title 31, of the budget for any fiscal year after fiscal year 2014, the Secretary shall ensure that a separate, dedicated program element is assigned for the Office of Net Assessment.(e)Net assessment definedIn this section, the term net assessment means the comparative analysis of military, technological, political, economic, and other factors governing the relative military capability of nations..(2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by adding at the end the following new item:145. Office of Net Assessment..